Citation Nr: 9916890	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to non-service connected death pension benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub.  L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras.  8.44-8.45 and 38.02-38.03.  

In a rating decision issued in July 1982, the veteran was 
found permanently and totally disabled due to non-service 
connected dementia.  Payments were made through the veteran's 
wife because the veteran had been found to be incompetent to 
handle his own affairs.  

Following the veteran's death in March 1995, the appellant 
submitted an Application for Dependency and Indemnity 
Compensation (DIC) in June 1995.  

In June 1995 the RO notified the appellant that it was 
denying her claim for payment of non-service connected death 
benefits, and that the evidence did not establish that the 
veteran's death was due to a service-connected disability.  
The RO also stated that it could not pay her death pension 
because she received income in excess of the qualifying 
amount for the benefit sought, which at the time was 
$5,386.00.  

The appellant submitted a Notice of Disagreement (NOD) in 
July 1995 appealing the denial of her eligibility for non-
service connected death pension.  In August 1995, the RO 
issued a Statement of the Case (SOC) continuing the denial of 
non-service connected death pension benefits.  The RO stated 
payments of deductible expenses were not shown on her 
application.  It further concluded that her annual income, 
$7,261, based on her monthly income from Social Security of 
$605.10, exceeded the maximum income limit of $5,386.  

In September 1995 the appellant submitted a VA Form 21-0518 
Improved Pension Eligibility Verification Report (EVR), and 
medical receipts in support of her claim.  The appellant 
reported in the EVR that she was receiving $605 dollars per 
month from Social Security.  She also reported a variety of 
unreimbursed medical expenses, and submitted a list of 
receipts for medical prescriptions from a pharmacy covering 
the period from August 1994 to August 1995.  She indicated 
that these were also unreimbursed medical expenses.  A 
surviving spouse may exclude unreimbursed medical expenses 
that are in excess of 5 percent of the applicable maximum 
annual pension rate or rates for the spouse as in effect 
during the applicable 12-month annualization period in which 
the medical expenses were paid.  38 C.F.R. § 3.272(g)(2) 
(1998).  

The RO informed her in December 1997 that it had considered 
her medical expenses and stated that her yearly income of 
$5,863.00 still exceeded the limit set by law for a surviving 
spouse which had gone up to $5,688.00.  

The RO did not specify how it calculated the appellant's 
annual income of $5,863.00.  The total medical expenses 
listed by the appellant in her September 1995 EVR application 
would have resulted in her total, countable income being 
lower than the maximum prescribed limit.  The RO did not 
specify which medical expenses it did not consider to be 
deductible and which expenses it considered to be not 
deductible.  

It is unclear whether the RO considered 38 C.F.R. § 3.262(e) 
(1998) in calculating the appellant's countable income.  All 
of the appellant's income is from monthly Social Security 
payments.  Income from SSA benefits is included as countable 
income.  38 C.F.R. § 3.262(f) (1998).  However, pursuant to 
section 3.262(e), 10 percent of Social Security payments 
received by a veteran, surviving spouse, or child will be 
excluded from countable income.  The remaining 90 percent 
will be considered income as received.  38 C.F.R. § 3.262(e) 
(1998).  The record indicates that the RO did not consider 
this provision in calculating the appellant's countable 
income.  

It is also unclear whether the RO considered 38 C.F.R. § 
3.272(h) (1998) in calculating the appellant's countable 
income.  Section 3.272(h)(1) specifies that amounts paid by a 
spouse before a veteran's death for expenses of the veteran's 
last illness, and amounts paid the surviving spouse for the 
veteran's just debts, expenses of last illness and burial 
will be deducted from the income of the surviving spouse.  38 
C.F.R. § 3.272(h) (1998).  

The veteran died in March 1995.  In March 1995 an application 
for burial benefits was submitted by the appellant in which 
she reported total burial, funeral, and transportation 
expenses of $5,875.00.  In April 1995, the RO notified the 
appellant that it was reimbursing her for a combined $786.00 
for a burial allowance, plot allowance or interment 
allowance, and transportation expenses.  There is no 
indication that the RO considered the remaining $5,089.00 in 
unreimbursed burial, funeral, and transportation expenses in 
calculating the appellant's income for 1995.  

The appellant submitted a statement in January 1998 in which 
she reported that her expenses had gone up from the time she 
last filed for benefits from VA.  This issue has not been 
addressed by the RO.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request the appellant 
to complete a current EVR including a 
detailed report of any unreimbursed 
medical expenses.  The RO should provide 
the appellant with EVRs for all 
annualization periods dating back to 
1995.  To this end, the appellant should 
submit any additional information for the 
annualization periods from 1995 to date 
including expenses incurred for the 
veteran's last illness and burial.  
Pursuant to this, the RO should provide 
the appellant with several VA Forms 21-
8416 (Request for Information Concerning 
Medical, Legal, or Other Expenses) and 
should ask her to itemize thereon all 
unreimbursed medical expenses for the 
relevant annualization periods.  The 
appellant should submit any additional 
information that might bear upon the 
proper calculation of her countable 
income.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet.  App. 268 
(1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the question of whether the appellant was 
entitled to receive improved pension 
benefits during the applicable 
annualization periods.  In so doing, the 
RO should calculate the appellant's 
countable annual income for each of the 
applicable annual periods and should set 
forth in detail the bases for its 
calculations.  

In doing so, the RO should consider 38 
C.F.R. §§ 3.262(e), 3.272 (g)(2), and 
3.272(h), as well as any other applicable 
regulations.  

If the benefit sought on appeal, for which a timely notice of 
disagreement has been filed, is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  
While this case is in remand status, the appellant may submit 
additional evidence and argument.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


